Citation Nr: 1521666	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  11-18 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right hand disability, to include arthritis.

2.  Entitlement to service connection for a left hand disability, to include arthritis.

3.  Entitlement to service connection for obstructive sleep apnea.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1971 to November 1979, March 1980 to July 1980, February 1991 to September 1991, and October 1994 to October 1998.  The Veteran also had multiple periods of ACDUTRA and INACDUTRA.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In March 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is of record.

In July 2014, the Board remanded the above claims for further development to include a medical examination to determine the nature and etiology of any current hand disabilities.  The Board finds that there has been substantial compliance with its remand instructions and the claim is ready for disposition.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Because the Veteran initiated an appeal of the RO's December 2013 denial of his obstructive sleep apnea claim during the pendency of this appeal and subsequent to both the Board hearing and the Board's July 2014 remand, the Board has expanded the issues currently on appeal to include entitlement to service connection for obstructive sleep apnea.

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current right hand disability, diagnosed as osteoarthritis, did not manifest in active service and is not otherwise etiologically related to his active service.

2.  The Veteran's current left hand disability, diagnosed as osteoarthritis, did not manifest in active service and is not otherwise etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hand disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for service connection for a left hand disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist
	
The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March  2014 Board hearing, the undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions that would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran with respect to his right and left hand claims in May 2008 prior to the initial adjudication of his claims in January 2009.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has received additional notice regarding the elements of and the evidence need to establish his claim in subsequent decisions, notice letters, and the Board hearing.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's available service records, private treatment records, and VA treatment records.

Unfortunately, VA was able to locate and obtain only some records from the Veteran's first period of active service (November 1971 to November 1975).  See April 2011 Formal Finding of Unavailability of Service/Federal Records.  When a Veteran's service records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005).  Also, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how service treatment records are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1); Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  The Veteran was so notified.  

Where service records are unavailable, the claimant should be assisted in obtaining sufficient evidence from alternate or collateral sources.  Dixon, 3 Vet. App. at 263 (citing VA Adjudication Manual).  The Board finds that VA made reasonable efforts to develop the record, notified the Veteran of alternative forms of evidence, and has otherwise fulfilled its heightened duty to assist in these circumstances.  Significantly, the Veteran's allegations relate to in-service events that occurred subsequent to this initial period of service and relate primarily to his most recent periods of active service.

The Veteran has not identified any other records aside from those that are already in evidence.

VA also satisfied its duty to obtain a medical examination.  VA provided the Veteran with an examination to address the nature and etiology of his claimed hand disabilities in September 2014.  The examination and opinion are adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The examination and opinion satisfy VA's duty to assist in developing medical evidence via examination.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the claims on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

The Merits:  General Legal Criteria

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Arthritis is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology apply to the Veteran's claim.  However, as discussed further below, the greater weight of the available medical evidence is against finding that the Veteran was diagnosed with arthritis of either hand within one year after discharge or that he has suffered a continuity of symptomatology of arthritis of either hand since active service.  Notably, arthritis must be established by X-ray findings to warrant a compensable rating.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Code 5003 (providing for rating of degenerative arthritis "established by X-ray findings").




The Merits:  Evidence and Analysis

The Veteran asserts that he currently suffers from right and left hand disabilities (arthritis) that were incurred in or as a result of his active duty service.  As the Veteran explained to the August 2014 VA examiner, he does not allege that his osteoarthritis of the hands is the result of an acute, traumatic injury.  Instead, he alleges that rigorous training and work activities during his active duty caused his later-diagnosed osteoarthritis of the hands.

As already noted, there are three elements of a direct service connection claim.  The Veteran complained of right hand pain and swelling during his active service in July 1997, during his last period of active duty.  Also, a November 1998 private treatment record documents bilateral wrist pain of "a couple years" duration with "episodic pain" and no preceding trauma.  The treating physician diagnosed "probable tendinitis."  These records are sufficient to establish the in-service injury or event element of the Veteran's claim.  Moreover, the August 2014 VA examination, discussed in more detail below, established a current diagnosis, verified by x-rays as of 2014, of osteoarthritis of both hands.  Therefore, a current disability is also established.  The remaining element of the Veteran's claim is a causal nexus between the in-service complaints of hand/wrist pain and his current disability.  Shedden, 381 F.3d at 1167.

While the Veteran is competent to report (1) symptoms observable to a layperson (e.g. hand pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the correct diagnosis for and etiology of medically complex conditions that require diagnostic imaging to accurately identify.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the proper diagnosis of his bilateral hand symptoms (either now or in the past) or on the etiology of his currently-diagnosed osteoarthritis of both hands.  See, e.g., Jandreau, 492 F.3d at 1377.
 
Similarly, the Board also is not competent to make an independent medical assessment of the proper diagnosis of the Veteran's complaints of hand and wrist pain or of the etiology of the Veteran's osteoarthritis of the hands.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  Therefore, in evaluating the Veteran's claim, the Board will rely on the medical evidence of record.  The Board, however, has considered the Veteran's subjective reports of symptoms and treatment he has received, particularly as they illuminate or underscore the medical opinions of record.

The Veteran has claimed that he had gradual onset of bilateral hand pain while on active duty including, particularly, during his final period of active duty from 1994 to 1998.  See February 2012 Veteran Statement.  He attributes the hand pain and his later arthritis to rigorous training and work activities, but the only active duty treatment he received was over-the-counter pain medication (e.g. Tylenol).

The Veteran's November 1994 Annual Examination at the beginning of his most recent period of active duty indicated his upper extremities were normal and he also indicated in his November 1994 Report of Medical that he had not had any swollen or painful joints, no broken bones, and no bone, joint or other deformities.  He affirmatively indicated that he was not taking any medication.  In a November 1994 Officer Physical Examination Questionnaire, the Veteran indicated that he did not have arthritis, muscle pain or cramps, or painful joints.  His service treatment records relating to prior periods of active service do not indicate any traumatic injuries or symptoms of hand pain, nor has the Veteran alleged that his symptoms predated his last period of active service or that he had a traumatic injury to his hands during any prior period of active service, ACDUTRA, or INACDUTRA.

A July 1997 note provides the first indication of any hand or wrist pain in the Veteran's service.  The note documents his complaints of pain in the fifth digit of his right hand, but no swelling, erythema, or reduction of range in motion.  The treating provider indicated that the "intermittent" pain was "most likely [related] to old traumatic injury" in 1983, a period when the Veteran was not on active duty, ACDUTRA, or INACDUTRA.  See May 2008 Annual Statement of Service History (noting active service in 1980 as noted above, then INACDUTRA and ACDUTRA in 1984).  The treating provider did not prescribe any medication, take x-rays, or provide any other treatment, but instructed the Veteran to return to the clinic if he developed swelling, erythema (redness), or other symptoms.  Subsequent treatment records are silent for any further complaints.  His August 1998 separation examination indicates that his upper extremities are normal and does not otherwise indicate any problems with his hands or wrists.

As noted above, a treatment record from November 1998 indicates bilateral wrist pain of "a couple years" duration with "episodic pain" and no preceding trauma which was diagnosed as "probable tendinitis."  Thereafter, the Veteran regularly saw a private treatment provider from December 1998 through May 2005.  An April 2003 private treatment note indicates complaints of decreased range of motion of the right thumb and right "thumb xray" that was positive for decreased joint space, but did not contain any diagnosis of osteoarthritis or, in fact, arthritis of any sort.  Prior and subsequent treatment records from the same provider, including subsequent records in June 2003, May 2004, April 2004, February 2005, and May 2005, do not indicate any further complaints, treatment, or diagnoses of the right thumb or either hand.

The Board notes that the Veteran has alleged that his civilian provider "decided to take an X-Ray and diagnosed [him] with having arthritis (OA)."  See February 2012 Veteran Statement in Support of Claim (referring to attached medical records as documentation of his allegations).  However, his private treatment records do not contain a diagnosis of arthritis.  As noted above, immediately after service he was diagnosed with tendinitis of the bilateral wrists and, later, had a thumb x-ray with no specific diagnosis, though decreased joint space was noted.  While the Veteran is competent to report his medical history, the Board finds the contemporaneous medical records are more reliable, hence probative, evidence regarding the precise diagnoses and the timing of those diagnoses than the Veteran's recollections roughly a decade later.  This is particularly so where the Veteran explicitly refers to medical records associated with the claims file in support of his specific allegations.

During this time frame, the Veteran continued to undergo regular medical examinations related to his service in the reserves.  His October 2001 annual physical and Report of Medical History indicate that his upper extremities are normal and he has not had swollen or painful joints.  A January 2004 Report of Medical History documents prior foot trouble, but no prior impairment of use of hands, no painful wrist, no arthritis, rheumatism, or bursitis, no bone, joint or other deformity, and no broken bones (including cracked or fractured).  However, the examiner indicated right wrist arthritis in his January 2004 report on examination.  There is no indication, however, of the basis of the diagnosis (including whether he conducted or had access to diagnostic imaging), the date of onset, or whether it was related to any event or injury during the Veteran's service.  A February 2008 Report of Medical History indicates a history of arthritis, but does not specify the affected body part.

A May 2013 VA nurse practitioner's note records the Veteran's statement that he has been prone to wrist and hand pain "for years" and that he uses occasional ibuprofen and wrist braces to alleviate the symptoms.  Other VA treatment records document "hand pain arthritis" by history.  See, e.g., May 2012 VA Psychiatry Consult.

In summary, the service treatment records, private treatment records, and VA treatment records do not establish a diagnosis of arthritis either during active service or within the presumptive period after active service.  The only affirmative diagnosis of a hand condition during service or within a year after service was the November 1998 diagnosis of tendinitis of the bilateral wrists.  Moreover, these records affirmatively establish that the symptomatology was "intermittent" or "episodic" rather than continuous.  As noted above, the presumption of in-service occurrence is not warranted due to the lack of a diagnosis within the presumptive period and the lack of a continuity of symptomatology.  See C.F.R. §§ 3.303(b) and 3.307(a).  The Board will next turn to the only evidence directly addressing the etiology of the Veteran's osteoarthritis of his bilateral hands, namely the August 2014 VA examination.

The August 2014 VA examiner diagnosed osteoarthritis of the bilateral hands with a 2014 date of diagnosis.  With respect to causation, he opined that the Veteran's right and left hand disabilities were less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injuries or events.  The examiner explained:

The service record does not document objective findings consistent with a high energy injury to the soft tissue or osseous structures of veteran's bilateral hands, such as fracture, internal derangement, or dislocation.  In the absence of such findings a post traumatic or chronic inflammatory process is less likely than not.  Moreover, nor does the service record document repetitive microtrauma which would be required to initiate and sustains [sic] a posttraumatic or chronic inflammatory process.
The above opinion was based on an in-person examination and a thorough review of the VA claims file.  The Board finds that the examiner's rationale for his opinion is based on an accurate factual history and relevant principles of medicine, is well-reasoned, and, so, is entitled to significant probative weight.    See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-304 (2008) (describing factors to be considered in assigning probative weight to medical opinions).

There are no positive nexus opinions of record.  Therefore, the Board finds that the greater weight of the evidence, including particularly the highly probative August 2014 VA examiner's opinion, weighs against finding that the Veteran's current osteoarthritis of his hands is causally related to any in-service event or injury.

Briefly, although the Veteran had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) until 2008, the Veteran has not alleged, and there is no evidence to support, that his osteoarthritis of his bilateral hands is the result of a disease or injury incurred or aggravated during any period of ACDUTRA or of an injury incurred or aggravated during a period of INACDUTRA.  See 38 C.F.R. § 3.6 (defining "active military, naval, and air service").  The Veteran has specifically disclaimed any traumatic injury to his hands related to the current disability and the record does not support a contrary finding.  See, e.g., August 2014 VA Examination (discussing Veteran's contentions and also concluding the osteoarthritis is not due to traumatic injury).  Moreover, the Board finds that his osteoarthritis of the hands was first diagnosed via x-rays in August 2014.  On this record, the Board finds that there is no merit in any implied contention that the Veteran's osteoarthritis of the bilateral hands was either incurred during or was aggravated by a disease or injury during a period of ACDUTRA or by an injury during a period of INACDUTRA.  Further discussion of this theory is not warranted given the Veteran's allegations, the evidence of record, and the Board's factual findings above.

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for a right hand disability is denied and entitlement to service connection for a left hand disability is denied.


ORDER

Entitlement to service connection for a right hand disability is denied.

Entitlement to service connection for a left hand disability is denied.


REMAND

The RO issued a December 2013 rating decision denying entitlement to service connection for obstructive sleep apnea.  Thereafter, in August 2014, the Veteran timely filed a Notice of Disagreement with respect to that rating decision.  See 38 C.F.R. § 20.201 (NOD does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).

The agency of original jurisdiction has not yet issued a Statement of the Case (SOC) subsequent to the Notice of Disagreement, therefore the matter must be remanded for the issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2013), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

After completing any development deemed necessary, readjudicate the claim of entitlement to service connection for obstructive sleep apnea.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a statement of the case.  An appropriate period of time should be allowed for response and the RO must advise the Veteran and his representative, in writing, of the requirements for perfection of his appeal of this issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


